KRUEGER, Judge.
The offense is burglary. The punishment assessed is confinement in the state penitentiary for life.
The indictment in this case charged appellant with the offense of burglary and in addition thereto charged two prior convictions of like offenses, to-wit: burglary.
The record is before us without any bills of exception or any objections to the court’s charge. The evidence is sufficient to sustain his conviction of the primary offense and also as to the two prior convictions for like offenses.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.